DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LEROY SINGH,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D08-2171

                              [March 30, 2016]


   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Eileen M. O'Connor, Judge; L.T. Case No. 06-14626
CF10A.

  Carey Haughwout, Public Defender, and Ellen Griffin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

                    ON MOTION FOR CERTIFICATION

PER CURIAM.

   We grant Appellee’s January 29, 2016 Motion for Certification and
certify conflict with Dawkins v. State, 170 So. 3d 81 (Fla. 3d DCA 2015).

CIKLIN, C.J., STEVENSON and GERBER, JJ., concur.

                          *          *           *